 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   David M. Herzog
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
 8
 9                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
10
11
12   UNITED STATES OF AMERICA,                      Case No.: 2:18-CR-00058-RMP
13
14                         Plaintiff,               Renewed Motion for Detention
                                                    Based on New Allegation of
15                    v.                            Violation of Pretrial Release
16                                                  Conditions
     DENNIS MICHAEL HOGAN,
17
18                         Defendant.
19
           Plaintiff United States, by and through William D. Hyslop, United States
20
21   Attorney for the Eastern District of Washington, and David M. Herzog, Assistant

22   United States Attorney for the Eastern District of Washington, moves for an order
23   directing that Defendant Dennis Michael Hogan (“Defendant”) be held without
24   bail pending a preliminary hearing and revocation hearing regarding the terms and
25   conditions of his pretrial supervised release and an alleged violation contained in a
26   petition presented by the United States Probation Office.
27         The United States brings this motion pursuant to Federal Rules of Criminal
28   Procedure 32.1(a)(6) and 46(d), and 18 U.S.C. § 3143(a).

     Renewed Motion for Detention- 1
 1           A person arrested for a violation of supervised release may be released or
 2   detained under 18 U.S.C. § 3143(a) pending further proceedings. Fed. R. Crim. P.
 3   32.1(a)(6). Section 3143(a) provides that the judicial officer shall order that the
 4   person be detained, “unless the judicial officer finds by clear and convincing
 5   evidence that the person is not likely to flee or pose a danger to the safety of any
 6   other person or the community” if released. 18 U.S.C. § 3143(a). “The burden of
 7
     establishing by clear and convincing evidence that the person will not flee or pose
 8
     a danger to any other person or to the community rests with the person.” Fed. R.
 9
     Crim. P. 32.1(a)(6). Accordingly, the United States requests the Court enter an
10
     Order ordering that Defendant be detained without bail pending a Probation and
11
     Revocation Hearing.
12
             Counsel for the United States has met and conferred with Defendant’s
13
14   counsel, Mr. Bevan Maxey, regarding a detention hearing in this matter. The

15   United States and Defendant anticipate that Defendant will make his initial
16   appearance on the alleged violation on January 21, 2020, a date on which Mr.
17   Maxey will be in trial on another matter. The United States and Defendant jointly
18   request that the Court set a detention hearing for 1:30 p.m. on Friday, January 24,
19   2020.
20           Dated: January 21, 2020               William D. Hyslop
21                                                 United States Attorney
22                                                 s/David M. Herzog
23                                                 David M. Herzog
                                                   Assistant United States Attorney
24
25
26
27
28


     Renewed Motion for Detention- 2
 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on January 21, 2020, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification
 4   of such filing to the counsel of record.
 5
 6                                                s/David M. Herzog
                                                  David M. Herzog
 7
                                                  Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Renewed Motion for Detention- 3
